DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
In view of applicant’s amendment to claim 14, the previous rejection of claims 14-16 and 21-27 under 35 U.S.C. 112(b) has been withdrawn.
Claims 14-16, 21-27, and 29-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Danwerth et al. (EP 2198719, using the English machine translation provided), Lessing et al. (U.S. PGPub 2016/0375590) in view of Schulein (U.S. Patent 4,181,163), D’Andreta (U.S. PGPub 2014/0216334), Butterworth (U.S. PGPub 2008/0237921), Uzzo et al. (U.S. PGPub 2018/0092797), and Schodowski (U.S. PGPub 2012/0055595).
Danwerth teaches a robotic arm with a food processing tool [reads on “kitchen robot”], the robotic arm [(14), Fig. 1] comprising at least one joint [(A3), Fig. 1] and a distal end adapted to couple to an end effector [(18), Fig. 1] wherein the robotic arm is enclosed with a flexible sheath [reads on “sleeve”], the sheath having a passageway through which the arm is advanced, a distal opening through which the end effector extends therethrough, and an exterior surface [Fig. 1] where the sheath does not hinder the movements of the arm and ensures the lubricant used to lubricate the joints does not come into contact with the object the robotic arm is contacting. 
Danwerth does not teach cleaning the sheath on the robotic arm; tautly enclosing the arm with a sleeve such that the sleeve is stretched or that the passageway is sized relative to the robotic kitchen arm such that an effective diameter of the passageway is less than an outer diameter of the robotic kitchen arm; programming the robotic kitchen arm to automatically move to a target configuration in which the sleeve is fold-less along the exterior surface and signal for an employee to clean the exterior surface; moving the arm from a first configuration to said target configuration for cleaning while the sleeve tautly encloses the robotic kitchen arm; and wiping down the exterior surface of the sleeve while the sleeve is enclosing the robotic kitchen arm and in the fold-less target configuration. 
Lessing teaches it is known to clean robotic kitchen arms enclosed in a wrapping (i.e. a sheath) using a clean-in-place process.  By cleaning the wrapping, it will remove debris from the exterior of the sheath in order to keep the arm clean for hygienic purposes before use.  
Lessing does not teach tautly enclosing the arm with a sleeve such that the sleeve is stretched or that the passageway is sized relative to the robotic kitchen arm such that an effective diameter of the passageway is less than an outer diameter of the robotic kitchen arm; programming the robotic kitchen arm to automatically move to a target configuration in which the sleeve is fold-less along the exterior surface and signal for an employee to clean the exterior surface; moving the arm from a first configuration to said target configuration for cleaning while the sleeve tautly encloses the robotic kitchen arm; and wiping down the exterior surface of the sleeve while the sleeve is enclosing the robotic kitchen arm and in the fold-less target configuration.
Schulein teaches it is known that dust and dirt accumulate on the surfaces of kitchen appliances during the time period they are stored and that dust and dirt need to be removed.  D’Andreta teaches it is known to enclose robotic arms with a snug fitting cover [reads on “tautly”] in order to avoid material waste (i.e. avoid contamination).  Butterworth teaches it is known that flexible polymers can be used for robotic arm covers which allows the robot to move substantially unrestricted.  Additionally, smooth stretchable surfaces are more easily cleanable and aid in preventing debris from being trapped.  Uzzo teaches it is known for compression sleeves to conform to the shape and contours of the body limb around which it is placed can be made of polymer materials and to enhance the compression forces (i.e. snug fit) the diameter of the sleeve can be smaller than the diameter of the limb on which it is placed.  Schodowski teaches a cover for a robotic arm where in place of discarding a used cover, the cover can be washed and reused in order to be environmentally friendly by consuming minimum volumes within landfills.
Schulein, D’Andreta, Butterworth, Uzzo, and Schodowski do not teach programming the robotic kitchen arm to automatically move to a target configuration in which the sleeve is fold-less along the exterior surface and signal for an employee to clean the exterior surface; moving the arm from a first configuration to said target configuration for cleaning while the sleeve tautly encloses the robotic kitchen arm; and wiping down the exterior surface of the sleeve while the sleeve is enclosing the robotic kitchen arm and in the fold-less target configuration.
The additional search performed by the examiner failed to yield any additional relevant documents.  Furthermore, without the use of inappropriate hindsight, there would be no reason to program the robotic kitchen arm that is tautly enclosed in a sleeve and the robotic kitchen arm is programmed to automatically move to a target configuration in which the sleeve is fold-less along the exterior surface and signal for an employee to clean the exterior surface; moving the arm from a first configuration to said target configuration for cleaning while the sleeve tautly encloses the robotic kitchen arm; and wiping down the exterior surface of the sleeve while the sleeve is enclosing the robotic kitchen arm and in the fold-less target configuration. Thus, the art of record fails to teach or suggest a method of cleaning a robotic kitchen arm as in the context of claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE R BLAN whose telephone number is (571)270-1838. The examiner can normally be reached M-F 7 AM-3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICOLE BLAN/Primary Examiner, Art Unit 1759